Exhibit 12 TENNESSEE GAS PIPELINE COMPANY COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (DOLLARS IN MILLIONS) For the Three Months ended March 31, 2009 2008 Earnings Pre-tax income $ 86 $ 72 Income from equity investee (3) (4) Pre-tax income before income from equity investee 83 68 Fixed charges 39 34 Distributed income of equity investee 4 4 Capitalized interest (1) (1) Total earnings available for fixed charges $ 125 $ 105 Fixed charges Interest and debt expense $ 39 $ 34 Ratio of earnings to fixed charges 3.2 3.1 For purposes of computing these ratios, earnings means pre-tax income before: ·income from equity investee, adjusted to reflect actual distributions from equity investment; and ·fixed charges; less: ·capitalized interest. Fixed charges means the sum of the following: ·interest costs, not including interest on tax liabilities which is included in income tax expense on our income statement; ·amortization of debt costs; and ·that portion of rental expense which we believe represents an interest factor, which was not material for the quarters ended March 31, 2009 and 2008.
